Citation Nr: 1633798	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  His awards and decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's tinnitus began in service and has continued since.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Additionally, conditions listed as chronic diseases under 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system (to include tinnitus), are entitled to service connection if the evidence establishes continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).

The Veteran asserts that he currently has tinnitus that began following his exposure to the noise of weapons fire and aircraft while perfoming his in-service duties as a rifleman.  Following review of the record, the Board finds that service connection for tinnitus is warranted.

The Veteran is competent to testify to observable symptoms such as ringing in his ears and has done so credibly during the course of this claim, including during an August 2011 VA examination.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding a lay person competent to identify tinnitus).  Thus, a current disability has been established.  Furthermore, regarding in-service noise exposure, the record reflects that the Veteran received the Purple Heart Medal for multiple shrapnel wounds he sustained from a friendly explosive device while participating in an operation against hostile forces in the Republic of Vietnam.  Accordingly, his reported in-service acoustic trauma is conceded.  See 38 U.S.C.A. § 1154(b) (West 2014) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  The remaining question, then, is whether the Veteran's current tinnitus is related to that in-service acoustic trauma.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.

In this instance, the Board finds the Veteran's statements regarding the in-service onset and continuation of his current tinnitus are sufficient to establish service connection.  See 38 C.F.R. § 3.309(a); Fountain, 27 Vet. App. at 271-72.  In so finding, it acknowledges that an August 2011 VA audiological examiner opined that the Veteran's current tinnitus was not related to service.  However, in doing so, that examiner stated that the Veteran's in-service tinnitus was only temporary without reconciling that finding with the Veteran's report, during the examination, of continuing to experience tinnitus after service.  In any event, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible testimony describing ringing in his ears that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether he has current tinnitus that was incurred in service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, the Veteran's claim for service connection for bilateral hearing loss must be remanded due to several deficiencies in the only VA examination of record.

In that regard, the August 2011 VA examiner who evaluated the Veteran issued a negative opinion that was based, in part, on normal bilateral hearing sensitivity on the Veteran's entrance audiograms, normal whisper testing on the Veteran's separation medical examination, and a lack of reports of hearing disturbances during the Veteran's period of service.  The examiner also stated that there was no evidence to establish chronicity or continuity of care following the Veteran's separation from service and noted that the Veteran could not describe any incidents or hearing symptoms related to his military noise exposure.  However, the examiner later stated that the Veteran specifically reported experiencing hearing loss following the mortar explosion that resulted in his shrapnel wounds.  Moreover, the Veteran has asserted elsewhere in the record that he has experienced symptoms of hearing loss that have continued since service.  The foregoing inconsistencies suggest that the examiner may not have considered all of the facts significant to the Veteran's case prior to issuing his opinion.

The Board also notes that the VA examiner did not convert the results of the only two audiograms included in the Veteran's service treatment records into International Standards Organization (ISO)-American National Standards Institute (ANSI) units as is required for results reported before November 1, 1967.  Conversion of the results of those audiograms, which are included in an October 1965 pre-induction examination report, reveals some degree of hearing loss at certain frequencies in both of the Veteran's ears.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Indeed, one of those audiograms documents a threshold of 40 decibels in the Veteran's left ear at 500 Hertz, which meets the criteria for a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  It appears that the audiogram results that included that 40 decibel threshold-the only threshold on the two audiograms that meets VA's criteria for a hearing loss disability-were obtained prior to those included in the audiogram that documents lesser degrees of hearing loss.  As the audiogram results recorded closer in time to the Veteran's period of active service do not document a hearing loss disability in either ear for VA purposes, the Board finds that the presumption of soundness applies to both of the Veteran's ears.  See McKinney v. McDonald, 28 Vet. App. 15, 25-28 (2016).  Nevertheless, as the August 2011 examiner did not convert either of the audiogram results into ISO-ANSI units as required, his findings with respect to the Veteran's claim are based, at least in part, on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, in light of the inadequacies just discussed, remand for an additional VA examination is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an audiologist.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  The examiner should consider values converted from ASA to ISO-ANSI units for the audiograms included on the Veteran's October 1965 pre-induction examination report but is instructed that the Veteran should be considered sound upon entry to active service.

Following review of the claims file, the examiner should state whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to service.  In rendering the opinion, the examiner should consider and address the opinion provided by the August 2011 VA audiologist; should address the significance of the in-service and post-service noise exposure the Veteran reports, including the in-service mortar explosion during which the Veteran sustained shrapnel wounds; should consider and address the Veteran's assertion that he has experienced hearing loss ever since service; and should explain why the Veteran's current hearing loss is/is not merely a delayed response to in-service noise exposure.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for any opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2.  After completing the requested action and any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


